poo

ae

£
i
i
a oer amen mera

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

4

 

eee NN eee ate Tr ae oe ne

:
|
|
h.

|
(

Pepe ea nN

 

GARY THOMAS, | FEB 2 0 2020,
Movant, ~ T9-CV-9756 (AJN) i
-against- 13-CR-0360-2 (AJN)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

ALISON J. NATHAN, United States District Judge:

Movant’s request for a 30-day extension to file his Reply briefing is hereby granted. The
Reply brief is now due on March 13, 2020. Chambers will mail a copy of this order to Movant
and note its mailing on the docket.
SO ORDERED.

Dated: February 19, 2020
New York, New York

   

ih

ALISON J. NATHAN
United States District Judge

   

 

 
